
	
		II
		111th CONGRESS
		2d Session
		S. 2943
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 21, 2010
			Ms. Collins (for
			 herself, Mr. Lieberman,
			 Mr. Bennett, Mr. Ensign, and Mr.
			 Bond) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to consult
		  with appropriate officials within the executive branch prior to making the
		  decision to try an unprivileged enemy belligerent in Federal civilian
		  court.
	
	
		1.Consultation requirement
			(a)In generalSubject to subsection (b), no action shall
			 be taken by the Attorney General, or any officer or employee of the Department
			 of Justice, to—
				(1)initiate a custodial interrogation of;
			 or
				(2)file a civilian criminal complaint,
			 information, or indictment against;
				any foreign person detained by the
			 United States Government because they may have engaged in conduct constituting
			 an act of war against the United States, terrorism, or material support to
			 terrorists, or activities in preparation therefor.(b)Consultation
				(1)In generalSubject to paragraph (2), the Attorney
			 General shall consult with the Director of National Intelligence, the Director
			 of the National Counterterrorism Center, the Secretary of Homeland Security,
			 and the Secretary of Defense prior to taking any action identified in
			 subsection (a).
				(2)Presidential directionIf, following consultation under paragraph
			 (1), the Director of National Intelligence, the Director of the National
			 Counterterrorism Center, the Secretary of Homeland Security, or the Secretary
			 of Defense believe that any action identified in subsection (a) and proposed by
			 the Attorney General may prevent the collection of intelligence related to
			 terrorism or threats of violence against the United States or its citizens, the
			 Attorney General may not initiate such action without specific direction from
			 the President.
				(c)Annual reportThe Attorney General shall report annually
			 to appropriate committees of jurisdiction regarding the number of occasions on
			 which direction was sought from the President under subsection (b)(2) and the
			 number of times, on those occasions, that the President directed actions
			 identified in section (a) against such foreign person.
			(d)DefinitionsIn this section:
				(1)Appropriate committees of
			 jurisdictionThe term
			 appropriate committees of jurisdiction shall include—
					(A)the Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(B)the Committee on Homeland Security of the
			 House of Representatives;
					(C)the Select Committee on Intelligence of the
			 Senate;
					(D)the Permanent Select Committee on
			 Intelligence of the House of Representatives; and
					(E)the Committees on Armed Services and
			 Judiciary of the Senate and the Committees on Armed Services and Judiciary of
			 the House of Representatives.
					(2)Act of war, terrorism, material support to
			 terroristsThe terms
			 act of war, terrorism, and material support to
			 terrorists shall have the meanings given such terms in title 18, United
			 States Code.
				(e)Savings
			 clauseNothing in this
			 section shall prevent the Attorney General, or any officer or employee of the
			 Department of Justice, from apprehending or detaining an individual as
			 authorized by the Constitution or laws of the United States except to the
			 extent that activities incident to such apprehension or detention are
			 specifically identified in subsection (a).
			
